Newman, Judge:
These protests have been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the items marked “A” and initialed “A” G.L. (Import Specialist’s Initials) by Import Specialist Geo. H. Littlejohn (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 20% ad val. under Item 706.08 TSUS, consist of cases which are containers of usual types ordinarily sold at retail with the tape recorders with which they are imported.
2. That the protests were filed against said assessment under Sec. 514 of the Tariff Act of 1930 within 60 days after the dates of liquidation of said entries, and that said protests are now pending before this Court on June 29,1967, the effective date of Public Law 90-36, amending and extending the date for filing claims under Public Law 89-241, approved October 7,1965.
3. That said merchandise was imported after August 31,1963 and before December 6, 1965.
4. That before September 30, 1967 requests were filed with the Regional Commissioner of Customs at New York, the port of entry, for reliquidation and assessment of said merchandise at the rate of ll.'5% ad val. under Item 685.40, which is the rate applicable to the tape recorders with which the cases are imported, by virtue of Sec. 4 of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as an agreed statement of fact, we hold that the merchandise assessed with duty at the rate of 20 per centum ad valorem under item 706.08 of the Tariff Schedules of the United States (TSUS) and marked with the letter “A” and initialed GL by Imporfc Specialist George II. Littlejohn on the invoices accompanying the entries covered by the protests is properly subject to duty in accordance with section 4 of the Tariff Schedules Technical Amendments Act of 1965 (Public Law 89-241, 79 Stat. 933), as amended by Public Law 90-36, 81 Stat. 94, at the rate of 11.5 per centum ad valorem under item 685.40, TSUS, as containers of usual types ordinarily sold at retail with their contents.
To the extent indicated, the protests are sustained, and judgment will issue accordingly.